NOT FOR PUBLICATION                          FILED
                                                                         OCT 10 2017
                     UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT


ANTHONY PAUL HERNANDEZ                           No. 15-55152
NAVARRO,
                                                 D.C. No. 5:14-cv-00210-DOC-SH
              Petitioner-Appellant,

   v.                                            MEMORANDUM *

KIM HOLLAND, Warden,

              Respondent-Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                            Submitted October 2, 2017 **
                               Pasadena, California

Before: M. SMITH and NGUYEN, Circuit Judges, and SETTLE, District Judge.***


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Benjamin H. Settle, United States District Judge for
the Western District of Washington, sitting by designation.
                                          1
      Petitioner-Appellant Anthony Paul Hernandez Navarro (“Navarro”) appeals

the district court’s denial of his petition for writ of habeas corpus seeking relief

from a jury conviction in state court. Specifically, he argues that the state

appellate court erred in upholding (1) the state trial court’s credibility

determination and (2) the state trial court’s denial of his motion for a new trial.

We review de novo a district court’s decision on a petition for writ of habeas

corpus. Hall v. Haws, 861 F.3d 977, 988 (9th Cir. 2017). We have jurisdiction

pursuant to 28 U.S.C. § 1291, and we affirm.1

      1. Navarro argues that the state appellate court’s decision upholding the trial

court’s adverse credibility determination was objectively unreasonable. This court

may grant relief if the state court’s adjudication on the merits “resulted in a

decision that was based on an unreasonable determination of the facts in light of

the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(2).

“[A] federal court may not second-guess a state court’s fact-finding process unless,

after review of the state-court record, it determines that the state court was not

merely wrong, but actually unreasonable.” Taylor v. Maddox, 366 F.3d 992, 999

(9th Cir. 2004), abrogated on other grounds by Murray v. Schriro, 745 F.3d 984,


      1
             The request for judicial notice, filed by Navarro on December 13,
2016, is granted.

                                           2
999–1000 (9th Cir. 2014). Federal habeas courts have “no license to redetermine

credibility of witnesses whose demeanor has been observed by the state trial court,

but not by them.” Marshall v. Lonberger, 459 U.S. 422, 434 (1983); accord

Mann v. Ryan, 828 F.3d 1143, 1153 (9th Cir. 2016) (en banc), cert. denied, 137 S.

Ct. 1091 (2017). The state appellate court concluded that there was sufficient

evidence to support the trial court’s adverse credibility determination, including

because the witness had a criminal history and had an incentive not to be labeled a

“snitch.” Navarro has failed to show that this decision was more than wrong and

actually unreasonable. Taylor, 366 F.3d at 999. Moreover, federal habeas courts

afford great deference to the credibility determinations of the state trial court.

Marshall, 459 U.S. at 434. Therefore, the district court properly denied Navarro’s

petition on this issue.

      2. Navarro argues that the state court’s denial of his motion for new trial

violated his due process right to a fair trial. “The mere existence of newly-

discovered evidence does not constitute grounds for federal habeas corpus relief

unless the evidence bears upon the constitutionality of the petitioner’s detention.”

Quigg v. Crist, 616 F.2d 1107, 1112 (9th Cir.), cert. denied, 449 U.S. 922 (1980)

(citing Townsend v. Sain, 372 U.S. 293, 317 (1963)). “It must be shown that the

newly discovered evidence would probably have resulted in the defendant’s

                                           3
acquittal.” Gordon v. Duran, 895 F.2d 610, 615 (9th Cir. 1990) (citing Quigg,

616 F.2d at 1112). In this case, the state court fulfilled its constitutional duties by

accepting the proffered testimony and determining that it would not probably result

in Navarro’s acquittal. Therefore, Navarro has failed to show that the state

appellate court’s decision affirming the trial court’s denial of a new trial resulted in

a decision that was contrary to or an unreasonable application of clearly

established federal law. 28 U.S.C. § 2254(d)(1).

      3. Finally, Navarro moves the panel to expand the certificate of

appealability pursuant to Ninth Circuit Rule 22-1(e). We have reviewed the issue

and conclude that reasonable jurists would not disagree with the district court’s

resolution of his sufficiency of the evidence claim. Slack v. McDaniel, 529 U.S.

473, 484 (2000). Thus, we decline to expand the certificate of appealability.

      AFFIRMED.




                                           4